DETAILED ACTION
1. 	Claims 27-32 are pending and are examined in the instant application.  
Applicant has priority benefit of filing date October 30, 2008.  
Specification
2. 	The disclosure is objected to because the status of parent Application No. 14/626178 is not updated on page 1 of the specification.  
	In Example 8, p. 64, line 14, “PHP32779 and 32779” should be amended to “PHP32772 and PHP32779”.
Appropriate correction is required. 
Drawings
3. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Figs. 6A and 6B, the symbols for PHP32743 and PHP32794 are the same. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claims 27-29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The only “regulatory element” disclosed in the specification is a 3’ termination or polyadenylation region (p. 26, lns 25-26), which would not increase expression of a polynucleotide encoding a glutamine synthetase in a maize plant operably linked thereto. This does not appear to be Applicant’s intention. It is suggested “regulatory element” be amended to “promoter”.
	Clarification and/or correction are required.
Claim Rejections - 35 USC § 112(a)
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
In Table 1, Applicant discloses that SEQ ID NO:43 encodes SEQ ID NO:44, and is identified as a ZmGS1-1 sequence (Zea mays glutamine synthetase GS1-1). The GS1-1 sequence was expressed in a maize plant using a constitutive promoter or a root-specific promoter (Table 2). In Example 8, Applicant states that Figure 6A shows that GS1-1 under the control of a constitutive promoter (PHP32754) or root-preferred promoter (PHP32794) shows better specific growth rate (SGR) than controls (0.00), with a P value ranging from 10-2 to 10-4. Applicant further states that Figure 6B shows that 25% events of GS1-1 using a constitutive promoter and 45% events of GS1-1 using a root-preferred promoter exceeded the performance of control.
The claimed invention lacks adequate written description for the following reasons. At least 90-95% sequence identity to SEQ ID NO:44 lacks adequate written description because Applicant does not disclose a representative number of sequences within the 90-95% scope which would increase yield in a maize plant. Yield encompasses production of any plant part and component, including leaves, roots, oils, sugars, proteins, etc. While glutamine synthetase is known in the art, it is not known Zea mays but the at least 90-95% sequence identity encompass sequences from other plants and organisms, as well as synthetic and naturally-occurring mutants and variants. Applicant does not disclose any sequence having at least 90-95% sequence identity to SEQ ID NO:44. Applicant does not disclose a common structure or motif shared by sequences having 90-95% sequence identities to SEQ ID NO:44 that would produce the increased yield in maize. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and sequences from other plants and organisms, absent further guidance. While one skilled in the art can readily generate a population of sequences having at least 90-95% sequence identities, it is unpredictable which sequences within the population would result in increased maize yield. There is no evidence Applicant is in possession of a plant expressing sequences having at least 90-95% sequence identity to SEQ ID NO:44, and having increased 
Secondly, the scope of “regulatory element” as understood by those skilled in the art encompasses promoters, terminators, enhancers, polyadenylation sequences, CAAT boxes, TATA boxes, etc. The only disclosed sequences for increasing expression of a polynucleotide encoding a glutamine synthetase is a constitutive promoter and a root-preferred promoter. The disclosure of promoters is not representative of other regulatory elements that would increase protein expression. In fact, as stated above, the only regulatory elements in Applicant’s disclosure are a 3’ termination and a polyadenylation region, which do not increase protein expression. Thus, other than a promoter, Applicant has not adequately describe regulatory elements for increasing expression of glutamine synthetase in a maize plant. 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/Notices; p. 1099-1111.
8. 	Claims 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sequence encoding SEQ ID NO:44, increasing grain yield and a promoter sequence, does not reasonably provide enablement for 90-95% sequence identity to SEQ ID NO:44, increasing any plant yield and a regulatory sequence for increasing expression of glutamine synthetase. The specification does not enable any person skilled in the art to make and use the invention commensurate in scope with these claims. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” Id.
Applicant’s disclosure is as set forth above. At least 90-95% sequence identity to SEQ ID NO:44 is not fully enabled because 90-95% sequence identity encompasses 
The scope of yield encompasses every plant part and everything a plant produces, including biomass, DNA, sugars, proteins, oils, etc., which neither Applicant nor the state of the art has been able to obtain to date. Plant yield has not been correlated with any one plant gene, and Applicant has not shown otherwise. While certain genes have been correlated with grain yield, the claimed scope of yield is not limited to grain. In Example 8, Applicant states that GS1-1 constructs show better specific growth rate (SGR) than controls (0.00), with a P value ranging from 10-2 to 10-4. Applicant further states that Figure 6B shows GS1-1 performed better than control, 
The breadth of regulatory element encompasses sequences that increase protein expression, such as a promoter sequence, and sequences that terminate protein expression, such as a termination sequence or a polyadenylation sequence. Neither the state of the prior art nor Applicant’s disclosure teaches increasing protein expression using a regulatory element such as a termination sequence. The only regulatory element shown to increase the expression of a sequence encoding a glutamine synthetase is a promoter sequence operably linked to a sequence encoding a glutamine synthetase. Thus, Applicant has not fully enabled operably linked regulatory elements for increasing expression of a polynucleotide encoding a glutamine synthetase as commensurate in scope with the claims without undue experimentation.
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

11. 	Claims 27, 28 and 30-32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hershey et al. (US 20070300323 (Applicant’s IDS), priority benefit of Provisional Application No. 60/771906 filed February 9, 2006) in light of Hershey et al. (Published Applications Database, US20070300323, Result 115). Hershey teaches a method of enhancing nitrogen utilization efficiency (NUE) in a maize plant by increasing expression of a polynucleotide encoding SEQ ID NO:136 in the maize plant, wherein the polynucleotide is operably linked to a heterologous promoter, and growing the maize plant in a plant growing environment, wherein the NUE in said plant is enhanced (Title, claim 12). Table 1 identifies SEQ ID NO:136 as a glutamine synthase sequence, which is the same as Applicant’s glutamine synthetase. Hershey states that enhanced NUE leads to increase grain yield in maize [0004]. Hershey further states that expression of  by the prior art.
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13. 	Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hershey et al. (US 20070300323 (Applicant’s IDS), published December 27, 2007), as applied to claims 27, 28 and 30-32 above, and further in view of Li et al. (Plant Mol. Biol., Vol. 23, pp. 401-407, 1993 (V)) and in light of Li et al. (PIR Database, Acc. No. S39477, Plant Mol. Biol., Vol. 23, pp. 401-407, 1993 (W), Result 1).
	The teachings of Hershey are set forth above. Hershey teaches a glutamine synthetase from maize having 96.6% sequence identity to Applicant’s SEQ ID NO:44. Hershey does not teach a glutamine synthetase sequence having 100% sequence identity to SEQ ID NO:44.
	Li (U) teaches a gene sequence encoding a glutamine synthetase from maize having 100% sequence identity to Applicant’s SEQ ID NO:44, which is preferentially 1-1 (Abstract, Fig. 3, also see sequence alignment in (V), Result 1).
	It would have been prima facie obvious to one skilled in the art at the time the invention was made to substitute the maize glutamine synthetase sequence of Hershey with the maize glutamine synthetase sequence of Li, for the purpose of enhancing NUE and subsequently increasing grain yield in a maize plant as taught by Hershey. The choice of maize glutamine synthetase is an experimental design choice without any surprising or unexpected results. Accordingly, one skilled in the art would have been motivated to practice the claimed invention with a reasonable expectation of success.
Remarks
14.	No claim is allowed.  
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/PHUONG T BUI/Primary Examiner, Art Unit 1663